                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

                                        )
UNITED STATES OF AMERICA,               )
           Plaintiff                    ) Case No. 16-CR-20810-04
                                        )
v.                                      ) Honorable George Caram Steeh
TAKATA CORPORATION,                     )
         Defendant.                     )
                                        )

     ORDER GRANTING SPECIAL MASTER’S REQUEST TO AMEND
     THE ORDER APPOINTING ERID D. GREEN AS SPECIAL MASTER

       Upon the request of Eric D. Green, as Special Master of the Takata

Restitution Funds, for this Court’s amendment to the Order Appointing Eric D.

Green as Special Master [Doc. 40], pursuant to paragraph 15 therein, in

accordance with the proposed amendment (the “Proposed Amendment”) attached

hereto as Exhibit A:

       IT IS HEREBY ORDERED that:

       1.   The amendment to the Order Appointing Eric D. Green as Special

Master, reflected in Exhibit A is hereby approved.

       2.   Consistent with the aforementioned amendment, the amendment to the

definition of “Permitted Investments” in the Trust Agreement of Takata

Corporation Restitution Fund Trust, dated September 18, 2017, as reflected in

Exhibit A, is hereby approved.
      3.     This Court retains jurisdiction over all matters covered by, or related

to, this Order.

      IT IS SO ORDERED.

Dated: October 31, 2019

                                s/George Caram Steeh
                                GEORGE CARAM STEEH
                                UNITED STATES DISTRICT JUDGE




                                         2
